Broyles, C. J.
1. The defendant was convicted of the offense of robbery; and he avers, in special ground 1 of his motion for new trial, that the State failed to prove the value of the property alleged to have been stolen. The indictment charged that the accused obtained, as the fruits of the robbery, “forty-nine & 12/100 dollars in money of the value of $49.12.” The brief of the evidence shows that the prosecuting witness testified that the accused obtained “$49.12” as the fruits of the robbery, and this court knows judicially that the witness, who was testifying orally, said “forty-nine dollars and twelve cents,” and that the court reporter wrote it down as “$49.12.” This court will also take judicial cognizance of the well-known fact “that the word ‘dollar’ is the money unit of the United States of the value of one hundred cents.” McDonald v. State, 2 Ga. App. 633 (58 S. E. 1067). It follows that the ground is without merit.
2. Special ground 2 of the motion is based upon the exclusion of certain documentary evidence; but the ground can not be considered by this court, since the evidence is not set forth in the ground or attached thereto as an exhibit. Danner v. Johns, 147 Ga. 667 (95 S. E. 233).
3. The remaining special ground of the motion is expressly abandoned in the brief of counsel for the plaintiff in error; and the verdict is amply authorized by the evidence.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.

Frank A. Bowers, W. Al Jennings, for plaintiff in error.
John A. Boykin, solicüor-general, J. W. LeCraw, John H. Hudson, contra.